DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In view of the applicant’s amendment filed 6/11/21, claims 1-7 and 9-20 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a smart card having a thickness no greater than .25 mm, no greater than a .8 mm battery, a processor that detects the removal of the card from a wallet, establish communication with a mobile device, activate sensitive data stored on the smart card based on the location of the mobile device, wherein the sensitive data is first sensitive data, and the computer executable instructions when executed by the processor: receive an override instructions from the mobile phone to activate otherwise active second sensitive data stored on the smart card, based on the override instruction, activate the second sensitive data in anticipation of receiving a request for the second sensitive data from the terminal and in response to determining that the terminal is within a predetermined distance of the mobile device and receiving the request for the second sensitive data within a predetermined time of activation, transmit the activated second sensitive data to the terminal. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR

Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876